DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Canceled: 1–20
Examined herein: 21–40

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/538545 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/902504 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 11 Nov 2013.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24–28, 34 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25 and 35 recite "the maximum CPU consumption of the server and the maximum of the average CPU consumption of the server", which also lack sufficient antecedent basis.  Again, claims 25 and 35 will be interpreted as depending on claims 22 and 32 respectively.
Claims 26–28 recite "the one or more processors is configured to" perform some function.  It is not clear whether Applicant intends for the processor to perform the functions recited in these claims in addition to those recited in claim 21, or whether the processor recited in these claims performs different functions than in claim 21.  Hereinafter, claims 26–28 will be interpreted as though they read "the one or more processors is further configured to" perform the functions; the examiner suggests amending the claims accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 26–31 and 36–40 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a 
Mathematical concepts recited in the claims include "determine a weighting factor for each of the plurality of performance parameters"; "generate the performance index … wherein the performance index comprises a product of …"; and "simulate a number of infusion pumps …"; 
Steps of evaluating, analyzing or organizing information recited in the claims include "identify a plurality of performance parameters"; and "determine an optimal number of infusion pumps …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 21 recites additional elements that are not abstract ideas: "a system comprising computer-readable memory storing executable instructions" that implement the abstract idea and "one or more processors in communication with the computer-readable memory, and a server …"; and the procedures "monitor communication between the server and the plurality of infusion pumps" and "cause a display to display an indication of the performance index …" performed by the system.  Analogous limitations are recited in claim 31.  The claims only generally link the abstract idea to these technological elements, rather than integrating the abstract idea into a practical application.
The CAFC has established that "collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is Electric Power Group v. Alstom, S.A., 119 USPQ2d 1739; internal citations omitted).
Like the ineligible invention in Electric Power Group, the claimed invention collects information, analyzes information through mathematical rules, and outputs the results of the analysis.  The analysis is based on a set of "performance parameters", which are not necessarily tied to the system.  By the plain meaning of this term, "performance parameters" encompass measures of treatment efficacy or treatment response; e.g. blood glucose variability when the infused drug is insulin, or heart rate variability when the infused drug is an anti-arrhythmic (cf. specification ¶ 002).  So adding the generic technology of the system of networked computers and infusion pumps to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  The "monitoring communication" step is completely disconnected from the abstract idea, and "the claims' invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications" (ibid.).  Hence, these claim elements only generally link the abstract idea to the technological environment of an infusion pump network, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the other rejected dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute 
As explained above, the claims only generally link the abstract idea to the networked system of computers and infusion pumps, and generally linking an abstract idea to a technological environment is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea.  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Note Regarding Claim Interpretation w.r.t. Statutory Eligibility
Claims 22 and 32 recite specific performance parameters that are inextricable from the system on which the data acquisition, analysis and reporting is performed: CPU and memory consumption of computers, queue lengths of servers, etc.  These performance parameters do not exist without the claimed system, and do not correspond to any kind of mental activity or natural phenomenon.  Claims 22 and 32 therefore integrate the abstract data analysis procedure into the specific system of networked computers and infusion pumps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–23 of U.S. Patent No. 10,311,972. Although the claims at issue are not the claims of the '972 fall wholly within the scope of the instant claims.

Conclusion
No claim is allowable.
The examiner believes that the instant rejections can be overcome through some straightforward actions: moving the limitations from claims 22 and 32 into claims 21 and 31 respectively; amending claims 26–28 as suggested; and filing a terminal disclaimer over US Patent 10,311,972.  If Applicant has any questions or concerns with respect to these actions, the examiner strongly recommends that Applicant's representative contact him prior to filing a formal response to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631